Citation Nr: 0121827	
Decision Date: 08/29/01    Archive Date: 09/04/01

DOCKET NO.  00-18 264	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder, 
to include tenosynovitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel



INTRODUCTION

The veteran had active service from April 1974 to April 1978, 
and from September 1979 to December 1996.  This appeal arises 
from a March 1999 rating decision which, among other things, 
denied entitlement to service connection for tenosynovitis of 
the left knee.  The Board of Veterans' Appeals (Board) notes 
that, in February 2000, the veteran withdrew his appeal for 
service connection for several disorders and for increased 
ratings for several disorders.  The issue noted on the title 
page remained on appeal.  In August 2001, the veteran 
cancelled a request for a hearing before the Board in 
Washington, D.C.  


REMAND

The veteran's service medical records include a report, dated 
August 1983, from a military medical clinic in Santa Ana, 
California.  The veteran was requesting a medical waiver 
following a motor vehicle accident in July 1983.  He reported 
sustaining injuries in the accident, including an injury to 
his left knee.  He complained of medial left knee pain, which 
was dull in sensation, mild in severity, and continuous in 
duration.  The pain increased in severity with jogging.  On 
clinical evaluation of the left knee, there was no effusion 
or point tenderness, and there was full range of motion of 
the left knee.  Apley, McMurray, and drawer sign tests were 
negative for abnormalities.  The examiner's assessment was of 
a left knee contusion.  

The veteran's service medical records also include a report, 
dated in April 1996, from a military medical board at a naval 
hospital in Beaufort, South Carolina.  The medical board 
report indicates that the veteran gave a history of having 
been injured in a motor vehicle accident in July 1994.  He 
was a passenger in the front seat of a pickup truck, which 
was struck by another vehicle, causing the veteran to be 
thrown about the cabin of the pickup truck.  The veteran 
indicated that he sustained injuries in the motor vehicle 
accident, and that he began having left knee discomfort 
following the accident.  The medical board report noted that, 
the veteran began receiving medical treatment at the 
orthopedic clinic of the military medical facility in 
September 1995.  In a report of medical history associated 
with his separation examination in September 1996, and in a 
separate report of medical assessment, also dated in 
September 1996, the veteran's complaints included left knee 
pain and "locking".  On clinical evaluation during his 
military separation examination in September 1996, the 
veteran's lower extremities were normal.  

On VA medical examination in October 1998, the veteran's 
complaints included left knee pain.  The examining physician 
reported that the veteran had seen a physician after his 
accident in service, but he had not been given a diagnosis 
with regard to his left knee.  On clinical evaluation, the 
examining physician indicated that range of motion of the 
left knee was normal.  The patella apprehension test was 
positive in the left knee.  There was pain on palpation of 
the medial and lateral compartments of the left knee.  The 
examiner's diagnoses included left knee pain.  

On VA x-ray study of the left knee in October 1998, the 
examiner indicated that the veteran had a clinical history of 
tenosynovitis of the knee.  Frontal and lateral x-ray studies 
showed no evidence of fracture, dislocation, blastic or lytic 
lesion or degenerative changes.  The examiner's impression 
was of a normal knee x-ray study.  

In view of the positive patella apprehension test and the 
presence of pain on palpation of the left knee on the October 
1998 VA examination, there remains a question as to whether 
the veteran currently has an identifiable left knee disorder 
which is related to service, or whether he only has 
subjective left knee pain without objective evidence of an 
existing left knee disorder.  See Sanchez -Benitez v. 
Principi, No. 00-7099 (Fed. Cir. Aug. 3, 2001).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5100 et seq. (West Supp. 2001)) became law.  This law 
redefined the obligations of VA 

with respect to the duty to assist claimants in developing 
their claims, and included an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  

Accordingly, the issue of entitlement to service connection 
for a left knee disorder, to include tenosynovitis, is 
REMANDED to the RO for the following:

1.  The veteran should be contacted and 
requested to furnish the full names and 
addresses of all health care providers 
who have treated his left knee disorder 
since October 1998.  Where necessary, the 
veteran should be requested to sign and 
submit the appropriate forms giving his 
consent for the release to VA of all 
records of any such treatment to which he 
refers.  All records obtained must be 
associated with the claims folder.  

2.  After the above referenced 
development is completed, the veteran 
should be accorded a VA orthopedic 
examination to determine the onset and 
etiology of his left knee disorder.  All 
clinical findings should be reported in 
detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  The examining physician 
must provide answers to the following 
questions:  (a) Does the veteran have a 
medically identifiable left knee 
disorder, and, if so, what is the 
diagnosis of that disorder?  (b) If the 
answer to the first question is in the 
affirmative, is it at least as likely as 
not that, the veteran's left knee 
disorder began in service or is otherwise 
related to service, including two motor 
vehicle accidents in which the veteran 
was involved during service?  (c) If 
arthritis of the veteran's left knee is 
diagnosed, is it at least as likely as 
not that the arthritis of the left knee 
was manifested within the first post-
service year?  

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, is completed.  

4.  The RO should then review the claim 
of entitlement to service connection for 
a left knee disorder, to include 
tenosynovitis, to determine whether the 
claim may be granted.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



